EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Deborah Vernon on 05/20/2022.
The application has been amended as follows: 
Amend claim 1, replace [wherein the chemical tag has two or more sites for ionization], with --wherein the chemical tag is a dendrimer-type molecule containing two or more ionizable groups--.
Cancel claims 34 and 51.

Allowable Subject Matter
Claim 1-2, 7, 11, 14, 28, 30, 35-42, 45, 50 and 53 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest selectively reacting a component in the sample with a chemical tag through a reactive group to form a covalent bond, wherein the chemical tag is a dendrimer-type molecule containing two or more ionizable groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797